11/07/2019
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                          Assigned on Briefs October 1, 2019

LYTONIONA LEE ET AL. V. QUINCE NURSING AND REHABILITATION,
                             LLC

                  Appeal from the Circuit Court for Shelby County
                   No. CT-004363-18     Rhynette N. Hurd, Judge


                            No. W2019-00093-COA-R3-CV


Nearly three years after the court dismissed the plaintiff’s healthcare liability action
against the defendant, Plaintiff filed this breach of contract action based on the same
underlying facts and circumstances. The trial court dismissed the plaintiff’s breach of
contract claim as barred by the doctrine of res judicata. We affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

FRANK G. CLEMENT JR., P.J., M.S., delivered the opinion of the Court, in which THOMAS
R. FRIERSON II and KENNY W. ARMSTRONG, JJ., joined.

Terrell L. Tooten, Cordova, Tennessee, for the appellant, Lytoniona Lee.

S. Keenan Carter, Memphis, Tennessee, and W. Davis Frye, Ridgeland, Mississippi, for
the appellee, Quince Nursing and Rehabilitation Center, LLC.

                                        OPINION

        On January 27, 2014, Lytoniona Lee (“Plaintiff”) filed a complaint as the personal
representative of Pearline Small’s estate against Quince Nursing and Rehabilitation
Center, LLC (“Defendant”) in Shelby County Circuit Court for wrongful death,
violations of the Tennessee Healthcare Liability Act, violations of the Adult Protection
Act, intentional infliction of emotional distress, negligence, and negligence per se (“Small
I”). Pearline Small (“Ms. Small”) was Plaintiff’s aunt and resided at Defendant’s nursing
facility just prior to her death. Plaintiff alleged that in September 2012, medical staff
employed by Defendant dropped Ms. Small while attempting to dress her for a dialysis
appointment, and as a result of the fall, Ms. Small suffered severe injuries and died.
        Defendant responded to Plaintiff’s complaint by filing a motion to compel
arbitration and to stay all proceedings, contending Plaintiff signed an enforceable contract
on behalf of Ms. Small to arbitrate any and all disputes. Thereafter, Plaintiff agreed to
submit the case to arbitration, and the court entered a consent order, referring the case to
arbitration. Shortly following, Defendant filed a Tenn. R. Civ. P. 12.02 motion to
dismiss, arguing, inter alia, that Plaintiff filed her complaint outside of the applicable
statute of limitations. The arbitrator granted the motion, determining that the Tennessee
Healthcare Liability Act provided Plaintiff with an exclusive remedy, and her healthcare
liability claim was barred by the one-year statute of limitations for healthcare liability
actions. The arbitrator also determined that Plaintiff lacked standing to bring a healthcare
liability action on behalf of her aunt’s estate. On October 30, 2015, the trial court adopted
the arbitrator’s order and dismissed Plaintiff’s claims with prejudice. Plaintiff did not
appeal the trial court’s decision.

       Nearly three years later, on September 25, 2018, Plaintiff commenced this action
against Defendant in Shelby County Circuit Court, alleging the same underlying facts as
alleged in Small I but claiming Defendant breached its contract with Plaintiff to provide
Ms. Small with proper medical care. On December 14, the trial court entered an order
dismissing Plaintiff’s breach of contract claim based on the doctrine of res judicata1, and
Plaintiff appealed. 2


        1
          The trial court entered its ruling sua sponte. “In Tennessee, a trial judge can dismiss an action
sua sponte whether one, all, or no defendants moved the court, based on res judicata.” Johnson v. General
Motors Corp., 574 S.W.3d 347, 355 (Tenn. Ct. App. 2018) (citing Patton v. Estate of Upchurch, 242
S.W.3d 781, 791 (Tenn. Ct. App. 2007)).
        2
           On September 20, 2018, Plaintiff filed a motion to set aside the trial court’s judgment in Small I,
case number CT-000396-14, and the trial court denied it on the same day it dismissed Plaintiff’s breach of
contract claim, case number CT-004363-18. Though the trial court disposed of both Plaintiff’s breach of
contract claim and the motion to set aside on the same day, December 14, 2018, the trial court entered two
separate orders. One order dismissed plaintiff’s breach of contract claim in case number CT-004363-18.
The other order denied Plaintiff’s motion to set aside the judgment in Small I in case number CT-000396-
14. In her notice of appeal, Plaintiff states that she is “appealing the final order entered on these matters
on December 14, 2018” and only lists case number CT-004363-18, which was the order dismissing her
breach of contract claim. Yet, in her brief on appeal, Plaintiff argues that the trial court erred by denying
her motion to set aside the judgment in Small I. The purpose of a notice of appeal is to alert the appellee
that the appellant intends to seek appellate review of the trial court’s decision. Howse v. Campbell, No.
M1999-01580-COA-R3-CV, 2001 WL 459106, at *2 (Tenn. Ct. App. May 2, 2001) (citing Tenn. R. App.
P. 3 cmt. (f); Tenn. R. App. P. 13 cmt. (a)). To that end, Rule 3 of the Tennessee Rules of Appellate
Procedure requires that the notice of appeal, inter alia, “designate the judgment from which relief is
sought.” Tenn. R. App. P. 3(f). Here, Plaintiff gave notice to Defendant that she was only appealing the
dismissal of her breach of contract claim in case number CT-004363-18. Therefore, we will not address
the trial court’s decision to deny her motion to set aside, though she argues it extensively in her brief. See
First Nat’l Bank of Polk County v. Goss, 912 S.W.2d 147, 151 (Tenn. Ct. App. 1995).


                                                    -2-
                                         ANALYSIS

      The sole issue on appeal is whether the trial court erred in dismissing Plaintiff’s
breach of contract claim as barred by the doctrine of res judicata. This is a question of
law, which we review de novo without a presumption of correctness. Jackson v. Smith,
387 S.W.3d 486, 491 (Tenn. 2012).

        “The doctrine of res judicata or claim preclusion bars a second suit between the
same parties or their privies on the same claim with respect to all issues which were, or
could have been, litigated in the former suit.” Id. Res judicata applies if (1) the judgment
in the first suit was rendered by a court of competent jurisdiction, (2) the first suit
involved the same parties or their privies, (3) the plaintiff asserted the same claim in both
suits, and (4) the judgment in the first suit was final and on the merits. Id.

       Plaintiff does not dispute that the judgment in Small I was rendered by a court of
competent jurisdiction, involved the same parties or privies, and was final and on the
merits. Rather, she argues that because she did not assert a claim for breach of contract in
Small I, she should be permitted to assert it now.

         Plaintiff misses the point. Res judicata is a “rule of rest,” Moulton v. Ford Motor
Co., 533 S.W.2d 295, 296 (Tenn. 1976), which is intended to promote finality in
litigation and to conserve judicial resources, Jackson, 387 S.W.3d at 491. Accordingly, it
“applies not only to issues actually raised and adjudicated in the prior lawsuit, but to ‘all
claims and issues which were relevant and which could reasonably have been litigated in
a prior action.’” Brown v. Shappley, 290 S.W.3d 197, 200 (Tenn. Ct. App. 2008) (quoting
Am. Nat’l Bank and Trust Co. of Chattanooga v. Clark, 586 S.W.2d 825, 826 (Tenn.
1979)). Plaintiff’s claim for breach of contract arises out of the same incident and is
based on the same facts and circumstances underlying all of the claims asserted in Small
I. Because Plaintiff could have asserted a claim for breach of contract in Small I, res
judicata applies to bar Plaintiff’s breach of contract claim in this action.

                                     IN CONCLUSION

       The judgment of the trial court is affirmed, and this matter is remanded with costs
of appeal assessed against Lytoniona Lee.


                                                   ________________________________
                                                   FRANK G. CLEMENT JR., P.J., M.S.




                                            -3-